  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1189 
In the House of Representatives, U. S., 
 
May 25, 2010 
 
RESOLUTION 
Commending Lance Mackey on winning a record 4th straight Iditarod Trail Sled Dog Race. 
 
 
Whereas Lance Mackey was born and raised in Alaska and currently resides in Fairbanks, Alaska;  
Whereas Lance Mackey comes from a long line of successful mushers, including his father Dick and his brother Rick, each of whom has won the Iditarod Trail Sled Dog Race;  
Whereas Lance Mackey is married to his high school sweetheart Tonya, who is also a musher, and has three children: Amanda, Brittney, and Cain and one new grandchild, born on the seventh day of the nine-plus-day Iditarod Trail Sled Dog Race;  
Whereas Lance Mackey and his family run the Comeback Kennel in Fairbanks, Alaska;  
Whereas Lance Mackey was diagnosed with throat cancer in 2001, took a year off from sled-dog racing to recover from the disease, and is now cancer-free;  
Whereas the Iditarod Trail Sled Dog Race, which has been called the Last Great Race on Earth, is a grueling 1,150-mile sled dog race across Alaska's jagged mountain ranges, frozen rivers, dense forests, and windswept tundra;  
Whereas running the Iditarod Trail Sled Dog Race is a year-long commitment to training and caring for one's sled dogs;  
Whereas the Yukon Quest is an equally grueling 1,000-mile sled dog race from Fairbanks, Alaska, to Whitehorse, Yukon;  
Whereas Lance Mackey is the only 4-time consecutive Iditarod Trail Sled Dog Race Champion, the only 4-time Yukon Quest Race Champion and the only man to win both the Yukon Quest and Iditarod Trail Sled Dog Races in the same year, which he did in both 2007 and 2008;  
Whereas Lance Mackey, guided by his two lead dogs Maple and Rev, mushed his team of Alaskan Huskies along the path of the 38th Iditarod Trail Sled Dog Race from its start in Anchorage to the finish line in Nome in just 8 days, 23 hours, 59 minutes, and 9 seconds;  
Whereas both Maple and Rev exemplify all the essential qualities for good lead dogs, including intelligence, initiative, common sense, and the ability to find a trail in bad conditions;  
Whereas Lance Mackey, who despite retiring Larry, the lead dog with whom Mackey won his first three Iditarod Trail Sled Dog Races, was still able to convincingly win his 4th consecutive Iditarod;  
Whereas the Iditarod Trail, a National Historic Trail, is staffed by thousands of volunteers who monitor and assist all competitors; and  
Whereas each checkpoint along the Iditarod Trail has coordinators, health care professionals, and licensed veterinarians who carefully monitor the health and safety of all dogs and mushers: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends Lance Mackey on his record-breaking 4th consecutive Iditarod victory during the 2010 Iditarod Trail Sled Dog Race;  
(2)applauds each and every musher who was courageous enough to compete in the 2010 Iditarod Trail Sled Dog Race; and  
(3)expresses appreciation to all volunteers and staff who help make this great Alaskan race possible each and every year.  
 
Lorraine C. Miller,Clerk. 
